                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:20-CV-557-BO


THE HISTORIC PRESERVATION     )
FOUNDATION OF NORTH CAROLINA, )
INC .,                        )
                              )
       Plaintiff,             )
                              )
V.                                             )                      ORDER
                                               )
LILLIAN S. HARDY & BA K OZK,                   )
                                               )
       Defendants.                             )


       This matter is before the Court on defendant Lillian Hardy ' s motion to dismiss. A hearing

was held on the matter on June 2, 202 1, at 2:00 p.m. at Elizabeth City. For the reasons stated

below, the Court grants defendant ' s motion to dismiss for failure to state a claim.

                                         BACKGROUND

       Plaintiff acquired the Old Lexington Post Office, located at 220 South Main Street in the

City of Lexington , Davidson County, North Carolina, from Davidson County by a special

warranty deed recorded August 16, 2012. DE 1-7,     ~   9. In the Vesting Deed, defendant

acknowledged and agreed that the property " is a building of recogni zed historical, cultural, and

architectural significance worthy of preservation, rehabilitation, continued maintenance, and

meaningful reuse for the benefit of its owners and the community in which it is located." Id. at~

14. The Vesting Deed also contained protective covenants for the property, as required by N.C .

Gen . Stat. § 160A-266, and the protective covenants incorporate by reference a Rehabilitation

Agreement between plaintiff and defendant dated August 15 , 2012. Id. at~ 10. The original

Rehabilitation Agreement between the parties was amended and restated by an amended and




          Case 5:20-cv-00557-BO Document 27 Filed 06/14/21 Page 1 of 7
restated Rehabilitation Agreement between plaintiff and defendant dated December 23, 2015. Id.

The protective covenants and the Rehabi litation Agreement require defendant to rehabilitate and

maintain the property in accordance with the U.S. Secretary of the Interior' s Standards for the

Rehabilitation of Historic Properties (1992) in order to preserve the historic and architectural

integrity of the property. Id. at~ 15 .

        Pursuant to the original Rehabilitation Agreement, defendant was required to undertake a

complete specific portions of the work by designated milestones, continuing through October 31 ,

2015 , when defendant was required to have "complete[ d] all interior and exterior work needed to

make the original Old Lexington Post Office comfortably habitable and to comply with this

Rehabilitation Agreement." Id. at~ 16. When defendant fai led to complete the work by October

3 1, 2015 , the parties agreed to extend the milestones as set forth in the amended Rehabilitation

Agreement. Id. at~ 18. The amended agreement set the new final deadline as December 31 ,

2016. Id. at~ 19.

        Defendant again failed to meet the milestones outlined in the Rehabilitation Agreement

by the final deadline of December 31 , 2016. Id. at~ 20. On December 23, 2019, plaintiff initiated

this action in Wake County Superior Court, seeking to enforce terms, conditions, and covenants

contained in the Vesting Deed. Plaintiff alleges that defendant has failed to comply with the

protective covenants and the Rehabilitation Agreement between the parties. On October 21 ,

2020, defendant removed the action to this Court. DE 1. Defendant filed the instant motion to

dismiss on November 13 , 2020 pursuant to Rule 12(b)(6) for failure to state a claim. DE 9.

                                          DISCUSSION

        A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of the complaint. Papasan v.

Allain, 478 U.S. 265,283 (1986). When acting on a motion to dismiss under Rule 12(b)(6), "the



                                                  2
           Case 5:20-cv-00557-BO Document 27 Filed 06/14/21 Page 2 of 7
court should accept as true all well-pleaded allegations and should view the complaint in a light

most favorable to the plaintiff." Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.1993).

A complaint must allege enough facts to state a claim for relief that is facially plausible. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Facial plausibility means that the facts

pied "allow[] the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged," and mere recitals of the elements of a cause of action supported by

conclusory statements do not suffice. Ashcroft v. Iqbal, 556 U.S. 662 , 678 (2009). A complaint

must be dismissed if the factual allegations do not nudge the plaintiffs claims "across the line

from conceivable to plausible." Twombly, 550 U.S. at 570. The complaint must plead sufficient

facts to allow a court, drawing on judicial experience and common sense, to infer more than the

mere possibility of misconduct. Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d

250, 256 (4th Cir. 2009). The court need not accept the plaintiffs legal conclusions drawn from

the facts , nor need it accept as true unwarranted inferences, unreasonable conclusions, or

arguments. Philips v. Pitt County Mem. Hosp ., 572 F.3d 176, 180 (4th Cir. 2009).

        Defendant has moved to dismiss for failure to state a claim for three reasons: 1) the

statute of limitations bars all claims, 2) the terms of the subject agreement bar plaintiffs unjust

enrichment claim, and 3) plaintiff is not entitled to the requested equitable relief. Plaintiff does

not contest defendant' s motion to dismiss as to the unjust enrichment claim. Therefore, the Court

grants defendant' s motion to dismiss as to plaintiffs unjust enrichment claim.

        The Court next considers defendant's argument that the statute of limitations bars all

claims. Defendant argues that the statute of limitations is three years. In its brief, plaintiff argues

that a ten-year limitations period applies based on a statute applicable to any action "upon a

sealed instrument or an instrument of conveyance of an interest in real property, against the



                                                   3

          Case 5:20-cv-00557-BO Document 27 Filed 06/14/21 Page 3 of 7
principal thereto ." N.C. Gen. Stat.§ 1-47(2). In the alternative, plaintiff argues that a six-year

statute of limitations applies. Plaintiff appears to have abandoned the argument that a ten-year

statute of limitations is applicable, arguing at the hearing only that a six-year statute of

limitations applies. The Court finds that the three-year statute of limitations is applicable in this

case.

        The statute of limitations for a breach of contract action is generally three years, although

there are some exceptions. N.C. Gen. Stat.§ 1-52(1); Warrender v. Gull Harbor Yacht Club , 228

N .C. App. 520, 541 (2013). One such exception is for an action "for injury to any incorporeal

hereditament," to which a six-year statute of limitations applies. N.C . Gen. Stat. § 1-50(a)(3).

The term "incorporeal hereditament" has been defined as :

        Anything, the subject of property, which is inheritable and not tangible or visible.
        A right issuing out of a thing corporate (whether real or personal) or concerning
        or annexed to or exercisable within the same. A right growing out of, or
        concerning, or annexed to, a corporeal thing, but not the substance of the thing
        itself.

Ocracomax, LLC v. Davis, 248 N.C. App. 532, 539 (2016) (citing Karner v. Roy White Flowers,

Inc. , 134 N.C . App . 645 , 649 (1999)). Protective covenants are a type of incorporeal right. See

Terres Bend Homeowners Ass 'n v. Overcash, 185 N.C . App. 45 , 49 (2007) (stating that

protective covenants create incorporeal rights).

        Plaintiff argues that the Vesting Deed in this case contains protective covenants, which

run with the land and are to be administered and enforced by plaintiff, and that the six-year

statute of limitations therefore applies. However, the complaint shows that plaintiff is seeking

relief for breach of the commercial contract, or the parties' amended Rehabilitation Agreement,

rather than a covenant. The protective covenants plaintiff refers to do not specify any

rehabilitation work, but instead burden the property with several negative restrictions that run



                                                   4

          Case 5:20-cv-00557-BO Document 27 Filed 06/14/21 Page 4 of 7
with the land. The only specified rehabilitation work that defendant agreed to perform, and is

now being accused of failing to perform, is detailed in the Rehabilitation Agreement. The

Rehabilitation Agreement, as opposed to the Vesting Deed, does not contain any language

suggesting the rehabilitation work requirements were to run with the land. Plaintiffs argument

that the Vesting Deed incorporates the Rehabilitation Agreement fails, as the Vesting Deed was

written in 2012, three years before the 2015 Rehabilitation Agreement was even written. The

Court finds that plaintiff's claims are based entirely on defendant's alleged fai lure to do the work

described in the 2015 Rehabilitation Agreement and that the three-year limitations period for

commercial contracts is thus appropriate.

       The parties also disagree over when the statute of limitations period commenced. Plaintiff

argues that this contract is for continued performance and that the statute of limitations did not

begin to run until final performance was due, or until December 31, 2016. Defendant argues that

the statute of limitations began to run on February 1, 2016, when plaintiff first sustained an

injury. The Court agrees with defendant and finds that the statute of limitations began to run on

February 1, 2016.

       "A cause of action generall y accrues and the statute of limitation begins to run as soon as

the right to institute and maintain a suit arises." ACTS Retirement-Life Cmtys., Inc. v. Town of

Columbus, 248 N.C. App. 456, 459 (2016) (citing Penley v. Penley, 314 N.C. 1, 20 (1985)); see

also   .C. Gen. Stat. § 1-l 5(a). The right to institute an action commences when a defendant

breaks her promise or takes an action inconsistent with the promise, and the cause of action in a

breach of contract case occurs when an injury is first sustained. PharmaResearch Corp. v. Mash,

163 N. C. App. 419, 424- 25 (2004 ).




                                                  5
          Case 5:20-cv-00557-BO Document 27 Filed 06/14/21 Page 5 of 7
       In this case, Section A of the Rehabilitation Agreement between the parties laid out

deadlines for rehabilitation. The first deadline states: "By January 31 , 20 16, [defendant] shall

cleanup all of the exterior landscape." Eight other deadlines are outlined, with one deadline

almost every month. The tenth and final deadline states : "By December 31, 20 16, the Owner

shall complete all interior and exterior work needed to make the original Old Lexington Post

Office comfortably habitable and to comply with this Rehabilitation Agreement." Plaintiff

concedes that defendant failed to clean up the exterior landscape or complete any of the other

obligations enumerated in Section A. Therefore, defendant breached the Rehabilitation

Agreement when she failed to meet the January 31, 2016 deadline to clean up all of the exterior

landscape. Defendant merely aggravated the breach when she allegedly failed to perform any of

the other renovation work required under the Rehabilitation Agreement.

       Plaintiff attempts to circumvent the February 1, 20 16 accrual of the statute of limitations

by asserting that where a contract provides for continued performance, the statute of limitations

does not begin to run against the non-breaching party until the final performance is due.

Defendant relies on North Carolina Court of Appeals case Vreede v. Koch , in which a

promissory note required monthly payments until the principal and interest were paid in full and

the court found that the limitations period did not begin to run until the date final performance

was due, even though the most recent installment payment had been made five years earlier. 94

N .C. App. 524, 525- 26 (1989). However, in that case, the promissory note provided that

"Notwithstanding the foregoing [installment provisions] , any unpaid balance, including any

unpaid interest, shall be due and payable on the first day of October 1985 ." Id. at 525 . The court

noted the "notwithstanding" language in its analysis, but such language is absent here. The

"comfortably habitable provision" in the Rehabilitation Agreement in this case does not have the



                                                  6

          Case 5:20-cv-00557-BO Document 27 Filed 06/14/21 Page 6 of 7
same effect as the " notwithstanding" language and it does not give defendant an extension of

time to perform the work otherwise enumerated in the agreement. Thus, the aggregation of the

contract breach does not allow plaintiff to reset the statute of limitations clock. Plaintiff did not

file suit within three years of February 1, 2016, the date the statute oflimitations began to run,

and the case must be dismissed as untimely.

                                          CONCLUSIO

       For the foregoing reasons, defendant' s motion to dismiss [DE 9] is GRANTED. This

action is DISMISSED. The Clerk is DIRECTED to close the case.




SO ORDERED, this the      _L3__ day of June, 2021 .




                                                   7

          Case 5:20-cv-00557-BO Document 27 Filed 06/14/21 Page 7 of 7
